Citation Nr: 0419541	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-31 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder secondary to service-connected 
instability, right knee, status post partial meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active military service from May 1952 to May 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim of entitlement to 
service connection for degenerative disc disease, lumbar 
spine, secondary to service-connected instability, right 
knee, status post partial meniscectomy.

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2002, the RO 
denied a claim of entitlement to service connection for 
degenerative disc disease, lumbar spine, secondary to 
service-connected instability, right knee.  

2.  The evidence received since the RO's October 2002 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, either by itself, 
or when considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or with previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim.

3.  The appellant does not have a lumbar spine disorder that 
was caused or aggravated by a service-connected condition.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's October 2002 decision which denied a claim of 
entitlement to service connection for degenerative disc 
disease, lumbar spine, secondary to service-connected 
instability, right knee; the claim for service connection for 
a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

2.  A lumbar spine disorder was not incurred or aggravated by 
a service-connected condition.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to degenerative 
disc disease, lumbar spine, secondary to service-connected 
instability, right knee, in October 2002.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In January 2003, the veteran filed to reopen his claim.  In 
March 2003 the RO denied the claim.  The veteran has 
appealed.  

It appears that the RO's March 2003 decision denied the claim 
on the merits, without determining whether new and material 
evidence had been presented.  Regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
In this case, the Board finds that new and material evidence 
has reopened the claim.  Therefore, there is no prejudice to 
the veteran in the Board's consideration of this question.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2003).  New and material evidence can not 
be cumulative or redundant.  Id.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continued to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
November 1990.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the Court has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The most recent and final denial of this claim was the RO's 
decision dated in October 2002.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's October 2002 decision.  See 38 U.S.C.A. 
§ 5108.  

The evidence of record at the time of the RO's October 2002 
decision included VA hospital, outpatient treatment, and 
examination reports, dated between 1955 and 2002.  These 
reports showed treatment for low back symptoms beginning in 
1999, with diagnoses that included lumbago and degenerative 
disc disease.  At the time of the RO's October 2002 denial of 
the claim, there was no competent evidence showing that the 
veteran had a lumbar spine disorder that was related to a 
service-connected condition.  

Evidence received since the RO's October 2002 decision 
includes VA outpatient treatment reports, dated between 2002 
and 2003.  Of particular note, a January 2003 report shows 
that the examiner states that the veteran was concerned 
regarding the possibility that his right knee disability and 
pain had played a role in his low back pain.  The examiner 
stated that he had explained to the veteran that this could 
not be ruled out, because any condition that alters the 
proper body mechanics and gait will have a long term negative 
impact in the spine and secondary pain problems.  In 
addition, a report, dated in June 2003, shows that the 
examiner stated that the veteran had right knee pain for 
about 20 years, and that he had low back pain.  The examiner 
stated, "[I]t is possible that the right knee pain could 
have increased the pain in the low back by altering the 
mechanics of [the] spine.  [T]hough this is hard to prove it 
is a theoretical possibility."  

This medical evidence was not of record at the time of the 
RO's October 2002 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, these 
statements are competent evidence showing that the veteran 
may have a lumbar spine disorder that is related to his 
service-connected right knee disorder.  The Board therefore 
finds that the submitted evidence bears directly and 
substantially upon the issue at hand, that this evidence is 
probative of the issue at hand, and is material.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.  

II.  Service Connection

The Board initially notes that the veteran's claim is limited 
to the theory that his lumbar spine disorder is the result of 
a service-connected condition.  Specifically, he argues that 
he has the claimed condition as a result of his service-
connected right knee disorder, which he asserts causes an 
altered gait.  In this regard, service connection is 
currently in effect for instability, right knee, status post 
partial meniscectomy, evaluated as 30 percent disabling. The 
Board notes that service connection is also in effect for 
herpes progenitalis, evaluated as noncompensable; however, 
there is no allegation or evidence that this disability is 
related to the claimed condition.  

The post-service medical evidence includes VA and non-VA 
medical reports, dated between 1955 and 2003.  These reports 
include a July 1998 VA outpatient treatment report that shows 
the veteran sought treatment for low back pain, and that the 
assessment was lumbago.  See also May 1999 report (same).  
These reports also show that beginning in February 2002, the 
veteran received treatments for low back pain, which included 
the use of a corset.  The veteran discontinued use of his 
corset by the end of his treatment in March 2002.  A July 
2002 VA neurosurgery consultation report notes that the 
veteran reported a history of back pain for many years, 
severe for the last 18 months, after he slipped and twisted 
his back.  An magnetic resonance imaging (MRI) reportedly 
revealed severe degenerative disc disease, especially at L3-
4, L4-5, L5-S1.  The assessment was discogenic low back pain 
and left lower extremity pain.  Other diagnoses included 
obesity and left knee pain.  See e.g., VA outpatient 
treatment report dated in June 2002.

A September 2002 VA spine examination report shows that the 
veteran reported a history of several injuries to his back, 
most recently about two years before.  He stated that he was 
retired from being a conductor on a railroad.  The diagnosis 
was degenerative disc disease, lumbar spine, multiple levels.  
The examiner stated:

The question arises as to whether or not 
the patient's low back problem is the 
result of the knee problem.  I do not 
feel this is the case.  Personally I 
think this is basically a condition of 
degenerative disc disease compatible with 
age and that fact that he has to work 
standing for many hours at a time.  This, 
of course, is a conjecture on my part and 
I am unable to state with any conviction 
that this is the case.  It is possible 
that his knee had triggered the back 
problem, but as I stated before, I do not 
think this is the case.

VA outpatient treatment reports, dated beginning in October 
2002 show ongoing treatment for low back pain.  Reports, 
dated between January and February of 2003, show treatment 
for lumbar spine symptoms.  The assessments included "low 
back pain, multifactorial etiology," "chronic low back pain 
of multifaceted origin," "rule out facetogenic pain," and 
lumbar myofascial pain.  A January 2003 report shows that the 
examiner stated that the veteran had not been compliant with 
his NSAID therapy.  Another report dated that same month 
shows that the examiner stated that the veteran was concerned 
regarding the possibility that his right knee disability and 
pain had played a role in his low back pain.  The examiner 
stated that he had explained to the veteran that this could 
not be ruled out, because any condition that alters the 
proper body mechanics and gait will have a long term negative 
impact in the spine and secondary pain problems.  VA 
outpatient treatment reports, dated in February 2003, show 
treatment for lumbar pain that included epidural steroid 
injections.  A June 2002 MRI report contains an impression 
noting multilevel degenerative changes throughout the entire 
lumbar spine.  A VA outpatient treatment report report, dated 
in June 2003, shows that the examiner stated that the veteran 
had right knee pain for about 20 years, and that he had low 
back pain.  The examiner stated, "[I]t is possible that the 
right knee pain could have increased the pain in the low back 
by altering the mechanics of [the] spine.  [T]hough this is 
hard to prove it is a theoretical possibility."  


The Board finds that the claim must be denied.  In 
particular, the Board finds that the September 2002 VA 
examiner's opinion is highly probative evidence which shows 
that the veteran's lumbar spine disorder is not related to 
his service-connected right knee disorder.  The veteran is 
shown to have a complex medical history that includes a right 
knee injury, diagnoses of obesity and a left knee pain 
(service connection is not currently in effect for a left 
knee disorder), and the veteran's reports of several post-
service low back injuries, and the VA examiner's opinion is 
shown to have been based on a review of the veteran's C-file, 
as well as an examination.  Furthermore, the examiner's 
opinion is accompanied by an explanation in which the 
examiner essentially concluded that the veteran's lumbar 
spine disorder was related to the ageing process.  Although 
the Board has considered the notations in the January and 
June 2003 VA outpatient treatment reports, these examiner's 
remarks are not shown to have been based on a review of the 
C-file.  In addition, when the June 2003 notation is viewed 
in its full context, it is highly speculative.  See Lee v. 
Brown, 10 Vet. App. 336 (1997), Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence'").  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board has considered the appellant's written testimony 
submitted in support of his claim.  His statements are not 
competent evidence of a nexus between the claimed condition 
and a service-connected condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  In connection with 
his August 2002 claim for service connection for his back 
disability, the RO sent the veteran a letter in August 2002 
telling him what information and evidence was required, and 
the duties of the claimant and VA in obtaining the evidence.  
After the RO denied this claim in October 2002, the veteran 
did not appeal.  Rather, in January 2003, he submitted 
additional evidence and asked for "reconsideration" of this 
claim.  He was notified in the RO's March 2003 decision that 
the evidence did not show that the criteria for service 
connection for a lumbar spine disorder had been met.  That is 
the key issue in this case, and the March 2003 decision 
informed him of the relevant criteria.  In August 2003, the 
veteran was sent a Statement of the Case (SOC) that contained 
the full text of 38 C.F.R. § 3.159.  In addition, the August 
2002 letter had notified the veteran of the information and 
evidence the RO would obtain and the information and evidence 
he was responsible to provide.  The Board concludes that the 
discussions in the August 2002 letter, the RO's March 2003 
decision and the SOC adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the August 2002 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the August 2002 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, including "any VA medical records or 
other medical treatment records you tell us about."  The RO 
also informed the veteran it would obtain any medical 
evidence of a relationship between the claimed condition and 
his service-connected condition from his doctors, that the 
veteran identified to VA.  He was further requested to, 
"Tell us about any additional information or evidence that 
you want us to try to get for you."  He was requested to 
complete authorizations (VA Forms 21-4142 and 21-4138) for 
this evidence.  There is no record these forms were completed 
and returned to VA.  However, the veteran subsequently 
submitted VA outpatient treatment reports in support of his 
claim.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini I Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004).  

The Board further notes that the August 2002 VCAA 
notification letter was sent to the veteran prior to the RO's 
March 2003 decision that is the basis for this appeal.  See 
Pelegrini II, No. 01-944, slip op. at 8-11 (June 24, 2004).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied this duty by obtaining the available service and VA 
medical records.  The veteran has also been afforded a VA 
examination and an etiological opinion has been obtained.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a lumbar spine disorder is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



